UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

GORDON P. GASPER,
Plaintiff-Appellant,

v.
                                                                     No. 97-1542
WILLIAM J. PERRY, Secretary, United
States Department of Defense,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, Chief District Judge;
James C. Cacheris, Senior District Judge.
(CA-96-774-A)

Argued: June 2, 1998

Decided: July 2, 1998

Before HAMILTON and WILLIAMS, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Kathryn Mary Theresa McMahon, COLLIER, SHAN-
NON, RILL & SCOTT, P.L.L.C., Washington, D.C., for Appellant.
Jeri Kaylene Somers, Assistant United States Attorney, Alexandria,
Virginia, for Appellee. ON BRIEF: William Daniel Sullivan, COL-
LIER, SHANNON, RILL & SCOTT, P.L.L.C., Washington, D.C., for
Appellant. Helen F. Fahey, United States Attorney, Alexandria, Vir-
ginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Gordon Gasper appeals the district court's grant of summary judg-
ment to William J. Perry, Secretary of the United States Department
of Defense (the Secretary), in this employment discrimination case
arising out of the termination of Gasper's employment with the fed-
eral agency known as the Defense Mapping Agency (DMA).1 Gasper
alleges that his employment was terminated because of his disability
in violation of the Rehabilitation Act of 1973 (the Rehabilitation Act),
see 29 U.S.C. §§ 791, 794a. Because Gasper has failed to produce
sufficient evidence from which a reasonable jury could conclude that
his employment was terminated because of his disability, we affirm.

I.

In 1982, at the beginning of his senior year in college, Gasper was
catastrophically injured in a motorcycle accident. As a result of the
accident, Gasper has one blind eye, partial hearing loss, short-term
memory dysfunction, and frontal lobe dysfunction. Gasper's frontal
lobe dysfunction causes him to be impulsive, disinhibited, excessively
loquacious, and to have difficulty reading social cues. As a result of
these injuries, Gasper has significant difficulties relating to other peo-
ple in social situations.
_________________________________________________________________
1 Since the termination of Gasper's employment, the DMA has been
renamed the National Imagery and Mapping Agency. However, because
both parties and the district court refer to the agency as the DMA, we
will do the same.

                    2
On October 7, 1991, Gasper was hired as a cartographer at DMA's
Brookmont, Maryland facility. At the time he was hired, Gasper pro-
vided DMA with medical documentation for all his disabilities. This
documentation included references to Gasper's deficiencies in short-
term memory, causing misinterpretation and confusion, and problems
in social functioning, including "[i]nappropriate childlike behavior."
(J.A. 149). During his tenure at DMA's Brookmont facility, Gasper
performed his job satisfactorily.

In April 1993, Gasper was transferred to DMA's Reston, Virginia
facility, where he continued in his position as cartographer. Initially,
Gasper's supervisor was Martha Nelson, and according to Gasper, his
performance evaluation during the time he was supervised by Nelson
indicated satisfactory performance.

In February 1994, Marcia Weinland replaced Nelson as Gasper's
immediate supervisor. John Doty was Gasper's second-level supervi-
sor. Gasper stated in his affidavit that at the time Weinland replaced
Nelson as his immediate supervisor, he advised Weinland of his dis-
abilities.

Shortly after Weinland replaced Nelson as Gasper's supervisor,
Gasper began having difficulties at DMA. The first disciplinary action
against Gasper stemmed from a series of incidents that occurred
between February 15 and 22, 1994. Prior to February 15, Gasper vol-
unteered to clean and verify digital tape cartridges (DTCs) as part of
the "DTC Verification Project." On February 14 and 15, Gasper was
instructed on the proper use of the DTC winder cleaner and specifi-
cally instructed not to open the back of the machine. Despite these
instructions, on the afternoon of February 15, Gasper was discovered
tinkering with the inside of the DTC winder cleaner. In response, the
Chief of the Systems Operation Division, Dennis Doherty, immedi-
ately spoke with Gasper and reminded him not to open the machine.
However, on the evening of February 21, Gasper again opened the
DTC winder cleaner, apparently in order to fix something he thought
was wrong. A short time later, after maintenance personnel had cor-
rected the first problem, Gasper was found for the third time opening
the machine. According to Gasper, at least with respect to one of
these incidents, one of the contractors had instructed him to "unjam"
the DTC machine. As a result of these incidents, on February 25,

                     3
1994, Weinland issued Gasper a letter of reprimand for his failure to
follow a supervisory directive and instructions in the use of govern-
ment property.

The next incident occurred on March 8, 1994, when Susan Akard,
a fellow DMA employee, was attempting to return to her office with
a frozen yogurt cone. Upon seeing Akard, Gasper placed his arm
across a doorway and told Akard she could not go through unless she
gave him a lick of her cone. In response, Akard told Gasper that she
had a cold and that he could not have any of her frozen yogurt. Akard
also told Gasper that he should not be rude. According to Akard,
Gasper responded that he did not care and repeated that she could not
pass unless she gave him a lick of her cone. At that point, a man got
off the elevator behind Gasper and Gasper had to release his arm to
permit the man to pass into the hallway. Akard then followed the man
through the door. However, Gasper continued to follow Akard, grab-
bing onto her arm and again stating that she could not go unless she
gave him a lick of her cone. John Doty, Gasper's second-level super-
visor, then appeared and gently pushed Gasper away from Akard so
that she could go into her office. According to Akard, Gasper was
"loud, scary, and threatening" during this incident, and she was very
shaken as a result of it. (J.A. 124).

Akard stated in her affidavit that the frozen yogurt incident was not
the first time she had been frightened by Gasper. Specifically, on a
previous occasion, Akard had been in the elevator carrying a "duck
head umbrella," when Gasper grabbed the umbrella, pointed the beak
of the duck's head within two inches of Akard's eyes, and said,
"quack, quack, quack." (J.A. 124, 157). Following the frozen yogurt
incident, Akard reported both incidents to Weinland. When asked
about the incidents during his deposition, Gasper stated that, with
respect to the umbrella incident, he was trying to carry on a nice con-
versation with Akard, while his behavior with respect to the frozen
yogurt cone was his polite way of preventing Akard from entering the
hallway using Gasper's security code.

Weinland subsequently met with Gasper to discuss his behavior.
During this conversation, Weinland explained to Gasper that his
behavior toward Akard was inappropriate in that it included touching,
invading another person's personal space, being loud and boisterous,

                    4
and insisting on having the last word. According to Weinland, Gasper
agreed that his behavior may have had some unintended conse-
quences, but he stated that others were too conscious of their personal
space and that he had difficulty reading others' reactions. In addition,
Gasper indicated that Akard's response was "melodramatic." (J.A.
158). At the conclusion of her conversation with Gasper, Weinland
warned Gasper that she was considering disciplinary action against
him "to impress upon him the importance of changing his behavior
and to impress upon him the seriousness of the incident." Id.

Thereafter, on March 22, 1994, Weinland proposed a five-day sus-
pension as a result of Gasper's inappropriate behavior. The proposed
suspension was approved, and on April 21, 1994, Gasper was notified
that he was suspended for five days, effective April 25, 1994.

Several additional incidents occurred between May and July 1994.
The first, on May 26, 1994, involved Gasper's conduct toward a co-
worker, Debra Hinrichs, during a reception following an awards cere-
mony. While Hinrichs was eating some refreshments with another co-
worker, Gasper, whom Hinrichs had not previously met, approached
her and began telling her how beautiful she was and that he believed
that they must be soul mates because they were reflections of each
other: she was beautiful, he was ugly; she had dark eyes, his were
light; she was right-handed, he was left-handed; she was a woman, he
was a man. In addition, during this conversation, Gasper knelt on the
ground at Hinrichs' feet and begged her not ever to cut her long,
beautiful hair. According to Hinrichs, she was not only embarrassed,
but also, "a little afraid to have been singled out and noticed by
[Gasper]." (J.A. 125). Some time after the incident, Gasper apolo-
gized to Hinrichs, while they were in the cafeteria, explaining that a
motorcycle injury in college damaged his brain and made him unable
to control what he said. However, Hinrichs stated that she "continued
to be scared of [Gasper]." (J.A. 126). When questioned about the inci-
dent during his deposition, Gasper stated that he did not know Hin-
richs at the time of the awards reception, that he thought she looked
good that day, and that he was trying to keep the conversation going
beyond simply "hello" or "goodbye." Gasper denied telling Hinrichs
that they were "soul mates." (J.A. 119).

On June 30, 1994, two DMA employees observed Gasper speaking
with a female aerobics instructor and standing by the driver's side of

                    5
her car. One of the employees, a DMA security specialist named
Carol Oliver, stated that it appeared that Gasper had been blocking the
instructor from getting into her car. Concerned that Gasper might be
harassing the instructor, Oliver and the other employee observed the
two for several minutes, at which time Oliver yelled to the pair that
the instructor was probably getting tired and needed to go home. Oli-
ver then yelled again, "Gordon, she has to go home." (J.A. 164). At
that point, Gasper backed away. As the instructor drove past Oliver
and her co-worker, they asked the instructor whether Gasper had been
harassing her, to which she responded, "Yes." (J.A. 164-65). Accord-
ing to the employees, the instructor also stated that Gasper had been
blocking her from getting into her vehicle.

The next incident occurred on July 5, 1994. On that day, Donna
Gaskin, a contract employee working at DMA, entered the DMA Res-
ton facility after an exercise run. Gasper, who was walking behind
her, asked her if she was wearing a "racer-type" bra and inquired fur-
ther as to what the advantages were to wearing that type of bra as
compared to a regular bra. When Gaskin, turning away from him and
entering her security number on the key paid, said,"It's comfortable,"
Gasper continued by asking whether it was the "front-clasp type."
(J.A. 170). Gaskin then told Gasper that his questions were "too inti-
mate and not appropriate" and walked into a nearby office so that
Gasper would pass. According to Gaskin, she found Gasper's behav-
ior "rude, intrusive, and somewhat harassing" and reported it to Carol
Oliver. See id.

The final incident between May and July 1994 occurred on July 12,
1994. On that date, Carol Oliver, the security specialist who had wit-
nessed Gasper apparently harassing the aerobics instructor two weeks
before, observed Gasper standing close to an aerobics class in prog-
ress and watching. Oliver reported her observation to a security guard
who escorted Gasper from the area. In response to the allegation that
his conduct was inappropriate, Gasper stated that he was watching the
aerobics class to decide whether he wanted to join the class.

On July 27, 1994, Weinland noted these incidents and her investi-
gation into them. In her notes, Weinland indicated that she had spo-
ken with Gasper concerning the incidents and that Gasper stated that
he did not understand why the women he was accused of harassing

                    6
did not cut him off if they felt uncomfortable about a particular situa-
tion. Weinland concluded in her notes that Gasper"[did] not grasp
what [was] appropriate behavior or conversation in a given situation"
and was unable to "assess the situation in order to apply judgment."
(J.A. 169).

Based upon these incidents, on August 27, 1994, Weinland pro-
posed that Gasper be suspended for fourteen days for repeated inap-
propriate conduct toward female co-workers. In the proposed
suspension, Weinland stated that in determining the disciplinary mea-
sure to be taken, she had considered Gasper's previous misconduct.
In addition, Weinland stated that if Gasper had"personal problems of
which [she was] unaware," she encouraged him to seek assistance
from the Employee Assistance Program. (J.A. 173).

On September 7, 1994, Gasper was notified by Doty that the pro-
posed suspension had been sustained. Thereafter, Gasper filed a
grievance contesting the suspension. In response to the charges,
Gasper denied that he had engaged in some of the inappropriate
behavior alleged, but also suggested that one of the reasons for his
behavior could be the phenobarbital he was taking nightly for the sup-
pression of any neurologic seizures. In response, the deciding official,
Robert Thibodeaux, denied Gasper's grievance, stating that if the phe-
nobarbital was causing problems, Gasper should obtain a doctor's
opinion, and that Gasper had repeatedly disregarded previous
attempts to correct his disruptive and inappropriate behavior.

The final series of incidents occurred in November and December
1994. In November 1994, Weinland observed Gasper trying to place
his classified computer diskette into her unclassified computer on two
separate occasions. Both times, Weinland instructed Gasper not to use
her unclassified computer for classified work. In addition, at a branch
meeting on November 23, 1994, Gasper was again told not to use his
classified disk in Weinland's computer. Weinland's computer was
also identified as an unclassified computer by a form taped to the
monitor. Nevertheless, on December 16, 1994, a co-worker, Karen
Tabor, observed Gasper walk into Weinland's office with his classi-
fied disk to use Weinland's computer. Tabor reminded Gasper that he
was not to use Weinland's computer and explained to Gasper that he

                    7
should only put his disk into a computer with a red sticker on it, indi-
cating that it was for classified use.

A few days later, on December 19, Gasper again inserted his classi-
fied disk into Weinland's unclassified computer. During the subse-
quent security investigation, Gasper was unable to use his disk, and
Weinland was unable to use her computer.2 In his deposition, Gasper
admitted putting his disk into Weinland's computer, but asserts that
the other computers were occupied and another DMA employee, who
outranked Gasper by several pay levels, told him that he should use
Weinland's. In addition, in a statement form completed after the inci-
dent, Gasper stated that he put his disk into Weinland's computer
because he had heard, "along the grapevine," that Weinland's com-
puter had been returned to the classified level. (J.A. 183).

On February 14, 1995, Weinland proposed Gasper's termination
for insubordination. In proposing his termination, Weinland referred
specifically to Gasper's repeated failure to use only classified com-
puters for his classified diskettes and his failure to follow specific
directives from Weinland. In addition, Weinland stated that she had
carefully considered Gasper's employment record, including the three
prior disciplinary actions taken against him since February 1994.

With respect to whether she ever attempted to accommodate the
effect of Gasper's disability on his short-term memory and his ability
to behave in socially appropriate ways, Weinland stated during her
deposition that she regularly repeated answers to the same questions
posed by Gasper and she often gave Gasper written instructions, par-
ticularly if he asked a question late in the day that pertained to a task
he would have to work on the next day. Weinland also stated that
Gasper frequently took his own notes. With respect to Gasper's inter-
actions with co-workers, Weinland stated that she attempted to get
other employees to stop joking about Gasper and to learn to respond
to his inappropriate conduct by quickly cutting him off. However,
there were a number of people who feared hurting Gasper's feelings
and had difficulty asserting themselves with Gasper. Finally, Wein-
land stated that Gasper never requested any particular accommodation
_________________________________________________________________
2 The record does not indicate how long this investigation took or how
long Weinland was deprived of the use of her computer.

                    8
from her and never raised the issue of his disability until after his ter-
mination, with the exception of his statement that his use of the phe-
nobarbital might be affecting his behavior.

On March 28, 1995, Gasper was removed from federal employ-
ment. Gasper's second-level supervisor, John Doty, stated in his affi-
davit that Gasper was terminated for insubordination and a history of
disciplinary problems. With respect to transferring Gasper to another
DMA facility, Doty stated that such an accommodation was not rea-
sonable because "Gasper had repeated behavior problems and his
work performance was questionable." (J.A. 94).

On May 30, 1995, Gasper filed an EEO complaint claiming dis-
crimination on the basis of a handicap. The Department of Defense
Office of Complaint Investigations investigated Gasper's complaint
and found that it was not substantiated.

On June 4, 1996, Gasper filed this action in the United States Dis-
trict Court for the Eastern District of Virginia against the Secretary,
alleging that his termination was in violation of the Rehabilitation Act
of 1973 (the Rehabilitation Act), see 29 U.S.C. §§ 791, 794a. In addi-
tion to his Rehabilitation Act claim, Gasper asserted causes of action
under the Americans with Disabilities Act (ADA), see 42 U.S.C.
§ 12112; Title VII of the Civil Rights Act of 1964, see id. § 2000e-16;
Title I of the Civil Rights Act of 1991, see id. § 1981a(a)(2); 42
U.S.C. § 1985; and 5 U.S.C. §§ 551, 7503, 7513, 2302(b)(1)(D). By
order dated September 6, 1996, the district court dismissed Gasper's
ADA claims.

Following discovery, on January 15, 1997, the Secretary filed a
motion for summary judgment, and on February 5, 1997, Gasper filed
a cross-motion for partial summary judgment on the issues of the Sec-
retary's liability under the Rehabilitation Act and Gasper's right to
reinstatement.

On February 10, 1997, the district court entered a memorandum
opinion and order granting the Secretary's motion for summary judg-
ment and denying Gasper's motion for partial summary judgment.
Although the district court addressed only Gasper's claims under the

                     9
Rehabilitation Act in its memorandum opinion, it entered judgment in
favor of the Secretary as to each of Gasper's claims.

Gasper noted a timely appeal. Despite the allegations in the com-
plaint asserting violations of numerous federal statutes, on appeal,
Gasper argues only that the district court erred in holding that he had
failed to establish a claim under the Rehabilitation Act.

II.

We review a district court's grant of summary judgment de novo.
See Karpel v. Inova Health Sys. Servs., 134 F.2d 1222, 1226 (4th Cir.
1998). Summary judgment is appropriate when there is no genuine
issue as to any material fact and the moving party is entitled to judg-
ment as a matter of law. See Fed. R. Civ. P. 56(c); Front Royal &
Warren County Indus. Park Corp. v. Town of Front Royal, 135 F.3d
275, 284 (4th Cir. 1998).

Section 504 of the Rehabilitation Act provides that"[n]o otherwise
qualified individual with a disability . . . shall, solely by reason of her
or his disability, be excluded from the participation in, be denied the
benefits of, or be subjected to discrimination . . . under any program
or activity conducted by any Executive agency." 29 U.S.C. § 794(a).
In order to establish a violation of this provision, a plaintiff must
prove: (1) that he has a disability; (2) that he is otherwise qualified
for the employment or benefit in question; and (3) that he was
excluded from the employment or benefit on the basis of the disabil-
ity. See Doe v. University of Md. Med. Sys. Corp., 50 F.3d 1261, 1265
(4th Cir. 1995). Although an employee may not be terminated
because of his disability, we have previously recognized that a handi-
capped employee is not protected from discipline or termination as a
result of misconduct, even if that misconduct is related to the disabil-
ity. See Martinson v. Kinney Shoe Corp., 104 F.3d 683, 686 n.3 (4th
Cir. 1997) ("[M]isconduct--even misconduct related to a disability--
is not itself a disability, and an employer is free to fire an employee
on that basis."); Little v. Federal Bureau of Investigation, 1 F.3d 255,
259 (4th Cir. 1993) ("[I]t is clear that an employer subject to the
Rehabilitation Act must be permitted to terminate its employee on
account of egregious misconduct, irrespective of whether the
employee is handicapped.").

                     10
In this case, it is undisputed that Gasper suffered from a disability
that impaired his short-term memory and his ability to judge the
appropriate limits of social interaction. However, it is also undisputed
that between February and December 1994, Gasper engaged in
numerous instances of misconduct, ranging from a repeated failure to
follow instructions to making inappropriate and offensive advances to
female co-workers or other women at the DMA Reston facility.
Although Gasper asserts that these instances of misconduct were
caused by his disability, there is no evidence that the government ter-
minated Gasper's employment because of his disability, rather than
because of the misconduct, as asserted by the government. Specifi-
cally, Gasper's second-level supervisor, Doty, stated that he based his
decision to terminate Gasper's employment on the fact that Gasper
had failed, after repeated warnings, to follow specific instructions not
to place his classified diskette into Weinland's unclassified computer,
thus jeopardizing security, and the history of disciplinary problems
Gasper had experienced since February 1994. Therefore, Doty justi-
fied the decision to terminate Gasper by relying not only on Gasper's
failure to follow the instructions with respect to classified informa-
tion, but also on Gasper's repeated misconduct in engaging in inap-
propriate behavior when interacting with others at the DMA facility.
There simply is no evidence that Doty made the termination decision
because of Gasper's disability, rather than because of this misconduct.
Indeed, with the exception of raising the possibility that his medica-
tion was affecting his behavior, even Gasper failed to raise his disabil-
ity as a potential cause of the misconduct until after his employment
was terminated.

We note that several courts, including this court, have refused to
recognize a cause of action for employment discrimination on the
basis of the plaintiff's disability, where the plaintiff's employment
was terminated because of misconduct allegedly related to the plain-
tiff's disability. For example, in Little, we held that the plaintiff had
not stated a claim for disability discrimination where the plaintiff was
terminated for being intoxicated on the job, misconduct the plaintiff
argued was caused by his alcoholism, a disability. See Little, 1 F.3d
at 258-59. Although we recognized that alcoholism is a disability for
purposes of the Rehabilitation Act, we also recognized that "the
[Rehabilitation] Act does not protect alcoholics or drug addicts from
the consequences of their misconduct." Id. at 258.

                     11
Similarly, in Newland v. Dalton, 81 F.3d 904 (9th Cir. 1995), the
Ninth Circuit held that the plaintiff's complaint alleging disability dis-
crimination was properly dismissed, where a civilian employee of the
United States Navy was dismissed after a "drunken rampage," during
which he attempted to fire an assault rifle at individuals in a bar. See
id. at 905-06. The Newland court held that regardless of whether the
plaintiff's misconduct was related to his alcoholism, a recognized dis-
ability under the Rehabilitation Act, "a termination based on miscon-
duct rather than the disability itself was valid." Id. at 906; see also
Williams v. Widnall, 79 F.3d 1003, 1007 (10th Cir. 1996) ("We can-
not adopt an interpretation of the [Rehabilitation Act] which would
require an employer to accept egregious behavior by an alcoholic
employee when that same behavior, exhibited by a nondisabled
employee, would require termination."); Maddox v. University of
Tenn., 62 F.3d 843, 847 (6th Cir. 1995) (rejecting alcoholic plaintiff's
claims under the Rehabilitation Act and stating that in ruling against
the plaintiff, the district court "correctly focused on the distinction
between discharging someone for unacceptable misconduct and dis-
charging someone because of the disability").

While the cases cited above involved more egregious misconduct
than that for which Gasper was terminated in this case, the principle
that an employer may terminate an employee for misconduct, even if
that misconduct is allegedly related to the employee's disability,
applies in these circumstances as well. In each case, the employee
argued that the misconduct in which he had engaged was caused by
his disability and, therefore, the employer discriminated against him
on the basis of his disability when he was terminated for that miscon-
duct. Nevertheless, this argument was squarely rejected. Gasper's
argument in this case is the same as that rejected in those cases. Spe-
cifically, Gasper argues that it was his disability that caused each of
the incidents for which he was disciplined and that because he was
terminated for misconduct caused by his disability, he was terminated
"because of" his disability. Because termination based on misconduct
is not the equivalent of termination based on a person's disability, and
because the undisputed evidence in this case indicates that Gasper
was terminated because of misconduct and not because of his disabil-
ity, the district court did not err in granting summary judgment to the
Secretary as to Gasper's Rehabilitation Act claim.

                     12
III.

Accordingly, we affirm the district court's grant of summary judg-
ment to the Secretary as to Gasper's claim of unlawful termination in
violation of the Rehabilitation Act.

AFFIRMED

                    13